%Qx.~e^Jct



             Albert Shimunov
             65-38 Both Street, Apt, 2-E
             RegoPark,NY 11374
             (646)645-0764

             Via US Mail


             April V\ 2019

             The Honorable Cheryl L Pllak
             United States Magistrate Judge
             United States District Court
             Eastern District of New York
             225 Cadman Plaza East
             Brooklyn, NY 11201

                       RE;      Khotovitskaya v. Shimunov et al.
                                No. 18-CV-07303-NGG-CLP (E.D.N.Y.)

             Dear Judge Pollak:

             My Name is Albert Shimunov and I am a self-represented Defendant in this matter.
             I respectfully submit this latter asking for an extension to file my Answer and/or appropriate motions as I
             have only recently been made aware ofthis lawsuit by David Shimunov, who is also a Defendant in this
             matter.
             I have been out ofcountry from about December 23'''', 2018 until January 2U', 2019. Upon my return I
             have not discovered any paperwork on or near my door, nor in my mailbox, as claimed in Plaintiffs
             affidavit of service.

             Therefore, I respectfully request that the Court stays any entry of defaultjudgment against me and
             extends the time for me to file my answer and/or motion(s).

             David Shimunov has discussed such extension with Mr. Moshe Sasson from Sasson Law PLLC and he
             has no objection

              Respectfully Submitted,



             Albert Shimmunov

             Cc: Moshe Sasson
             Sasson Law PLLC
             1350 Broadway, Suite 212
             New York, NY 10018
             (212)949-7500
                                                                                                                  P



                                                                                                 APR 02 2019

                                                                                       PRO SE OFFICE
